      Case 4:20-cv-03709 Document 23 Filed on 11/01/20 in TXSD Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

STEVEN HOTZE, M.D., WENDELL CHAMPION,                  )
HON. STEVE TOTH, AND SHARON HEMPHILL,                  )
                                                       )   Civil Action No. 4:20-cv-3709
       Plaintiffs,                                     )
                                                       )
v.                                                     )
                                                       )
CHRIS HOLLINS, in his official capacity as Harris      )
County Clerk,                                          )
                                                       )
      Defendant.                                       )
________________________________________               )

     DEFENDANT’S MOTION FOR LEAVE TO EXCEED PAGE LIMITS


                                              Richard Warren Mithoff, Jr.
                                              Attorney of Record
                                              Texas Bar No. 14228500
                                              Federal ID No. 2102
                                              MITHOFF LAW
                                              500 Dallas Street, Suite 3450
                                              Houston, TX 77002
                                              Telephone: (713) 654-1122
                                              Fax: (713) 739-8085
                                              rmithoff@mithofflaw.com
                                              whocker@mithofflaw.com

                                              Counsel for Defendant
     Case 4:20-cv-03709 Document 23 Filed on 11/01/20 in TXSD Page 2 of 3




TO THE HON. ANDREW HANEN, UNITED STATES DISTRICT JUDGE:

      Defendant Chris Hollins, in his official capacity as Harris County Clerk,

respectfully files this motion to exceed the Court’s page limitations.

      Hollins respectfully requests leave to file a response to Plaintiffs’ motion for

preliminary injunction exceeding the Court’s normal page limit set forth in Rule 7(L)

of the Court’s procedures. The response sets forth an explanation of Harris County’s

election procedures as well as an analysis of provisions of the Texas Election Code

and relevant provisions of the U.S. Constitution. To adequately address the claims

and arguments implicated by Plaintiffs’ motion, the response must exceed the limit.

Hollins therefore requests leave to exceed this Court’s standard page limit with

respect to his response.

                                           Respectfully submitted,

                                           /s/ Richard Warren Mithoff, Jr.
                                           Richard Warren Mithoff, Jr.,
                                           Attorney of Record
                                           Texas Bar No. 14228500
                                           Federal ID No. 2102
                                           MITHOFF LAW
                                           500 Dallas Street, Suite 3450
                                           Houston, TX 77002
                                           Telephone: (713) 654-1122
                                           Fax: (713) 739-8085
                                           rmithoff@mithofflaw.com
                                           whocker@mithofflaw.com

                                           ATTORNEY FOR DEFENDANT



                                          2
     Case 4:20-cv-03709 Document 23 Filed on 11/01/20 in TXSD Page 3 of 3




                      CERTIFICATE OF CONFERENCE

Due to the expedited nature of this proceeding, I was unable to confer with all
parties’ counsel of record regarding the relief requested in this motion.

                                             /s/ Richard Warren Mithoff, Jr.
                                             Richard Warren Mithoff, Jr.



                         CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing document has been
forwarded to all counsel of record via the Court’s electronic filing system pursuant
to the Federal Rules of Civil Procedure on the November 1, 2020.

                                          /s/ Richard Warren Mithoff, Jr.
                                          Richard Warren Mithoff, Jr.




                                         3
